Citation Nr: 1412558	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-32 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to a higher (compensable) initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) had active service from January 1969 to September 1970. 

In June 2012, this appeal came before the Board from a December 2004 rating decision of the RO in Phoenix, Arizona.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Order, the Court endorsed a May 2013 joint motion for remand (JMR), vacated a June 2012 Board decision that denied an initial compensable rating for bilateral hearing loss, and remanded the matter for compliance with the instructions in the joint motion.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The May 2013 JMR indicates that the Board must remand to provide the Veteran with a VA examination to determine the current severity of the service-connected bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current severity and impairment of the service-connected bilateral hearing loss disability.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished and all clinical findings should be documented, to include pure tone testing and word recognition testing using the Maryland controlled speech discrimination (CNC) word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

